Citation Nr: 1027900	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a bilateral 
eye injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to January 
1972, and from February 2003 to June 2003.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

First, the RO stated in the May 2006 Statement of the Case that 
the Veteran's service treatment records from her second period of 
service from February 2003 to June 2003 could not be located.  
However, the Veteran submitted several copies of her service 
treatment records from this period.  Therefore, the AMC/RO should 
determine whether these records constitute the entirety of her 
treatment notes.  The Court has determined that if all relevant 
service records have not been obtained, that may be a breach of 
the duty to assist and grounds for remand.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 
19 Vet. App. 96, 101-03 (2005).

Second, a remand is required in order to afford the Veteran 
another VA examination to determine the nature and etiology of 
her residuals of a bilateral eye injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
(West 2002) and 38 C.F.R. § 3.159(c)(4) (2009).
In July 2004, the Veteran was afforded a VA compensation 
examination to determine the etiology of any current eye 
disorder.  Following a physical examination of the Veteran, the 
VA examiner determined that the Veteran's presbyopia/myopia are 
not related to a service injury.  The VA examiner also determined 
that the Veteran has a history of corneal abrasions with no 
residual corneal or conjunctival scarring.  However, the VA 
examiner did not provide a rationale for his opinion.  
Additionally, the VA examiner was not provided the Veteran's 
claims file or service treatment records to review prior to 
offering his opinion.  Therefore, the VA examiner was unable to 
review the May 2003 service treatment records that confirm the 
Veteran's complaints of and treatment for sand and injury to her 
eyes while on active duty.  

Therefore, another VA examination is needed to provide 
information about and identify the Veteran's current eye 
disability, and to determine whether there is any relationship 
between the current problem(s) and the in- service treatment and 
injury.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
treatment records from the National Personnel 
Records Center (NPRC) or from any other 
source deemed appropriate (including the Army 
Reserve component in Kansas).   Associate all 
such records with the Veteran's claim folder, 
including any records during the Veteran's 
second period of service from February 2003 
to June 2003.  Ask the Veteran to submit a 
copy of all service treatment records in her 
possession.  If no records can be obtained 
after an exhaustive search, VA's efforts and 
any resolution determined must be fully 
documented for the record, and to show 
compliance with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009).  

2.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of her residuals of a 
bilateral eye injury.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is asked to 
review all pertinent records associated 
with the claims file, particularly the 
service treatment records in May 2003 
documenting the Veteran's eye injury, and 
offer comments and opinions addressing 
whether:

(A)	Does the Veteran have a current eye 
disorder?  Please list all diagnoses 
that apply.

(B)	If so, is the Veteran's current eye 
disorder(s) likely, unlikely, or at 
least as likely as not related to her 
active military service?  The Veteran 
served on active duty from September 
1968 to January 1972, and from February 
2003 to June 2003.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
Veteran has claimed a fall into a ravine 
while stationed in Iraq.  Provide details 
about the fall in the report and specifically 
address whether such a fall could result in 
retinal tears as she has suggested.  Copies 
of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file must be 
made available to the examiner.

The Veteran is hereby notified that it is her 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of her case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of her claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

4.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


